                    1
                    2
                    3
                    4
                    5
                    6
                    7
                    8                                    UNITED STATES DISTRICT COURT
                    9                                 CENTRAL DISTRICT OF CALIFORNIA
              10
              11 ERIC MILLER, individually and on                                 )   Case No. 8:20-cv-02343-DOC-DFM
                 behalf of all others similarly situated,                         )
              12                                                                  )   Assigned for All Purposes To:
                               Plaintiff,                                         )   Judge: David O. Carter
              13       vs.                                                        )
                                                                                  )   AMENDED PROTECTIVE
              14 ACCURATE BACKGROUND, LLC,                                        )   ORDER
                                                                                  )
              15                             Defendant.                           )   Action Filed: December 14, 2020
                                                                                  )
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
CDF LABOR LAW LLP                                                       AMENDED PROTECTIVE ORDER
                        Accurate - Amended Stipulated Protective Order.docx
                    1             GOOD CAUSE APPEARING, the Court hereby approves the Amended
                    2 Stipulated Protective Order filed by the Parties on July 13, 2021.
                    3             IT IS SO ORDERED.
                    4
                    5 DATED: July 14, 2021                                      ____________________________________
                                                                                HONORABLE DOUGLAS F. McCORMICK
                    6
                                                                                United States Magistrate Judge
                    7
                    8
                    9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                   1
CDF LABOR LAW LLP                                                       AMENDED PROTECTIVE ORDER
                        Accurate - Amended Stipulated Protective Order.docx
